TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00017-CV



                                       In re Dwight Crayton



                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                On January 20, 2009, Dwight Crayton filed a pro se petition for writ of mandamus

asking this Court to order a Travis County district court to act on a pro se motion for forensic DNA

testing filed by Crayton in November 2007. On February 2, 2009, the Court asked for a response

from the real party in interest. The response has been received, and it reflects that the State filed its

response to Crayton’s testing motion on February 2, and the trial court signed an order denying the

motion the same day.

                Because the relief sought has been received, the petition for writ of mandamus is

denied as moot. See Tex. R. App. P. 52.8(a).




                                                __________________________________________

                                                J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson

Filed: February 25, 2009